DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 9, 13, 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 2015/0243119).
Re claim 1: 
Hayashi et al. teaches 
Hayashi’s device may be an ATM machine (i.e. para 0003). 
At para 0030-0034 and in figure 1 is described a ‘supply/collection cassette’. This wording indicates that the cassette can both be a source through which money is added and receiver for cash from the currency processing system. As the figures show, it is externally connected in Hayashi.
Regarding a deposit transaction, broadly speaking there is a deposit when money is added to the machine, and so the supply function of the cassette can be seen as a deposit.
Regarding detecting of attachment of the cassette, Hayashi teaches at para 0051: “An attachment detection sensor (not illustrated) is provided in the vicinity of the supply/collection port 54. When the paper money conveyance device 100 is attached to the paper money processing device 10, the attachment detection sensor outputs a detection signal to the control unit described above. When receiving the detection signal, the control unit switches the mode of the paper money processing device 10 to the supply/collection mode. Specifically, the control unit controls the gate 52 to connect the first device conveyance path and the second device conveyance path to each other. With this connection, paper moneys can be exchanged between the paper money processing device 10 and the supply/collection cassette 200 that is loaded on a loading unit 62 described later.”
As for internal bins and storage areas, a whole range of these can be seen in figure 1 of Hayashi et al. including a reject bin and a range of different other bins that hold currency notes.

Re claim 2: 

Hayashi teaches at para 0039:
“The safe housing 24 includes four storage cassettes 28-1 to 28-4 storing received paper moneys and paper moneys to be delivered, and a reject cassette 30 storing "rejected paper moneys" therein. The "rejected paper money" means a defective paper money such as a damaged paper money or folded paper money. The storage cassettes 28 and the reject cassette 30 have the same configuration, for example. Specifically, each cassette functions as the storage cassette 28 or the reject cassette 30 depending on the place where the cassette is mounted.”

Thus Hayashi et al. identifies notes that should be rejected and sends these to the reject cassette.

Although the reject bills are not sent back to the external cassette, they could be. It would be alternatively reasonable and equivalent to reject notes by returning them back to where they came from. 

Re claims 3 and 4: As discussed above, in Hayashi, there is an attachment detection sensor which detects the attachment of the cassette. The signal of the cassette being attached can be regarded as an ‘event.’ See para 0051 of Hayashi et al.

Re claims 5 and 9: It is conventional in ATMs for determining and displaying amounts that have been deposited.

Re claim 13: See discussions above. Note the presence of detection, the various transport paths shown in figure 1, and the fact that if a cassette (as per Hayashi et al.) is used for supplying, then this is a kind of deposit.

Re claim 14: See discussion re claim 2, above.

Re claim 16: A range of internal media cassettes are seen in Hayashi et al.

Re claim 17: Check processing is standard in ATMs.

Re claim 18: Totally in transactions is conventional.

Re claim 19: See discussions above.

Re claim 20: As discussed above, in Hayashi, there is an attachment detection sensor which detects the attachment of the cassette. The signal of the cassette being attached can be regarded as an ‘event.’ See para 0051 of Hayashi et al. It would be obvious and ordinary to present instructions to the user regarding attachment and detachment in order to make full use of this sensor.

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to teach or fairly suggest in the context of the claims upon which claim 6 depends, tabulating a second total amount of media held in the escrow from the media cassette and displaying the second total amount on the display of the ATM to the depositor as rejected media notes for the deposit transaction.

Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to teach or fairly suggest in the context of the claims upon which claim 10 depends, the arrangement wherein displaying further includes providing the summary with an inventory of acceptable notes identified in the media and a second inventory of unacceptable notes identified in the media that were returned from the escrow back to the media cassette for the deposit transaction.

Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to teach or fairly suggest in the context of the claims upon which claim 15 depends, the arrangement wherein processing further includes routing counterfeit media associated with the bulk deposit transaction into an exception bin and retaining the counterfeit media within the exception bin when the bulk deposit transaction is completed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876